{¶ 18} I respectfully dissent. The Ohio Supreme Court has recognized that arbitration clauses that arise in sales agreements between consumers and retailers are subject to considerable skepticism upon review because of the disparity in the bargaining positions between the parties:
 {¶ 19} "In the situation presented here, the arbitration clause, contained in a consumer credit agreement with some aspects of an adhesion contract, necessarily engenders more reservations than an arbitration clause in a different setting, such as in a collective bargaining agreement, a commercial contract between two businesses, or a brokerage agreement. See, generally, 1 Domke on Commercial Arbitration (Rev.Ed. 1997) 17-18, Section 5.09. * * *
 {¶ 20} * * * [T]he presumption in favor of arbitration should be substantially weaker in a case such as this, when there are strong indications that the contract at issue is an adhesion contract, and the arbitration clause itself appears to be adhesive in nature. In this situation, there arises considerable doubt that any true agreement ever existed to submit disputes to arbitration." Williams v. Aetna FinanceCo. (1998), 83 Ohio St.3d 464,  472-473.
 {¶ 21} In Williams the Court reviewed all the circumstances surrounding the agreement, taking special note of the requirement that the borrower had to prepay a substantial fee to even get access to an arbitration before endorsing the trial court's conclusion that the contract at issue was an adhesion contract that vitiated the arbitration clause. Id.
 {¶ 22} In the instant case, the trial court reviewed the contract and circumstances surrounding the contract. Considering the skepticism with which such clauses are held by the Ohio Supreme Court in Williams, I cannot conclude that the trial court committed error with its determination in this case. Accordingly, I respectfully dissent. *Page 126